Mr. Justice Handy
delivered the opinion of the court.
This is an action, brought under the act of 1850 relative to pleadings, analogous to the action of trover, to recover the value of certain corn, which the plaintiff alleged was converted by the defendant to his own use.
The evidence shows nothing more than that the plaintiff purchased the corn standing in the field, and was proceeding to gather it, when the defend ant'came to the field and forbade the plaintiff from gathering it, and he desisted. The quantity and value of the corn is also proved; and upon this evidence the jury found a verdict for the plaintiff. The defendant moved to set aside the verdict, as contrary to law and evidence; which motion was overruled.
In this the court erred. 1 There was no evidence to show a conversion of the corn on the part of the defendant. But, in addition to this, the corn was not sevéred from the freehold; and if it was severed by the defendant, and converted to his use, the action of trover could not be maintained. 1 Chitty, PL 169.
The judgment is reversed, and the case remanded for a new trial.